 Case 2:19-cv-10480-TGB-CI ECF No. 67, PageID.384 Filed 04/16/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


LARRY D. CHEATHAM,                                Case No.: 19-10480
                            Plaintiff,
v.                                                Terrence G. Berg
                                                  United States District Judge
HEATHER L. HAYE, et al.,
                   Defendants.                    Curtis Ivy, Jr.
____________________________/                     United States Magistrate Judge

          ORDER STRIKING PLAINTIFF’S RESPONSE TO
     DEFENDANT HAYE’S ANSWER TO COMPLAINT (ECF No. 66)

      On March 30, 2021, Plaintiff Larry Cheatham filed a response to Defendant

Haye’s answer to the complaint. (ECF No. 66). Federal Rule of Civil Procedure

7(a) identifies the permissible pleadings and provides that a reply to an answer is

permissible only “if the court orders one.” Fed. R. Civ. P. 7(a)(7). The Court did

not order such and does not find a reply is necessary. Plaintiff cites Federal Rule

of Civil Procedure 12(c) to support the permissibility of his response. (ECF No.

66, PageID.375). However, Rule 12(c) addresses when a party may move for

Motion for Judgment on the Pleadings. Thus the Court believes Plaintiff intended

to refer to Rule 12(a)(1)(C). Nonetheless, Rule 12(a)(1)(C) does not permit

Plaintiff to file a response to Defendant Haye’s answer as, similar to Rule 7(a), it

states a reply to an answer may be served after being a party is served with an

order to reply. Therefore, Plaintiff’s response to Defendant Haye’s answer is an
 Case 2:19-cv-10480-TGB-CI ECF No. 67, PageID.385 Filed 04/16/21 Page 2 of 3




unauthorized pleading. See Crosky v. Ohio Dep’t of Rehab. & Corrs., 2010 WL

3061816, at *2 (S.D. Ohio Aug. 3, 2010) (striking unauthorized reply to answer,

despite inclusion of language in the answer requesting dismissal of the complaint

with prejudice, because such language is “little more than a restatement of the

defense of failure to state a claim upon which relief can be granted, and that is one

of the defenses allowed to be asserted in the responsive pleading”); see also Phifer

v. Grand Rapids, 2009 WL 1771177, at *3 (W.D. Mich. June 23, 2009)

(“Plaintiff’s status as a pro se litigant does not excuse her from following court

rules.”). Accordingly, the Court STRIKES Plaintiff’s answer to the complaint.

(ECF No. 66)..

      IT IS SO ORDERED.

      Review of this Order is governed by Federal Rule of Civil Procedure 72(a)

and Local Rule 72.1(d).

Date: April 16, 2021                              s/Curtis Ivy, Jr.
                                                  Curtis Ivy, Jr.
                                                  United States Magistrate Judge




                                              2
 Case 2:19-cv-10480-TGB-CI ECF No. 67, PageID.386 Filed 04/16/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

             I hereby certify that a copy of the foregoing document was served
upon the parties and/or counsel of record on April 16, 2021, by electronic means
and/or ordinary mail.

                                                s/Holly Monda
                                                Holly Monda in the absence of
                                                Kristen MacKay
                                                Case Manager
                                                (810) 341-7850




                                            3
